Case 5:16-cv-00600-JGB-SP Document 287 Filed 08/04/20 Page 1 of 3 Page ID #:5782




    1   FRED D. HEATHER - State Bar No. 110650
        fheather@glaserweil.com
    2   RORY S. MILLER - State Bar No. 238780
        rmiller@glaserweil.com
    3   GLASER WEIL FINK HOWARD
          AVCHEN & SHAPIRO LLP
    4   10250 Constellation Boulevard, 19th Floor
        Los Angeles, California 90067
    5   Telephone: (310) 553-3000
        Facsimile: (310) 556-2920
    6
        [Proposed] Attorneys for
    7   Court-Appointed Receiver
        W. Lawrence Patrick
    8

    9                        UNITED STATES DISTRICT COURT

   10                      CENTRAL DISTRICT OF CALIFORNIA

   11                                  EASTERN DIVISION

   12   WB MUSIC CORP. et al.,                      CASE NO.: 5:16-cv-00600-JGB (SPx)
   13                    Plaintiffs,                Hon. Jesus G. Bernal
   14   v.                                          ORDER ON RECEIVER W.
                                                    LAWRENCE PATRICK’S
   15   ROYCE INTERNATIONAL                         EMERGENCY EX PARTE
        BROADCASTING CORP., et al.,                 APPLICATION FOR:
   16
                         Defendants.                (1) ORDER TO SHOW CAUSE RE:
   17                                               DEFENDANTS ONGOING
                                                    REFUSAL TO COMPLY WITH
   18                                               EXECUTION OF JUDGMENT AND
                                                    INTERFERENCE WITH
   19                                               RECEIVER’S DUTIES; AND
   20                                               (2) AUTHORITY TO APPOINT
                                                    RECEIVER’S COUNSEL.
   21

   22

   23

   24

   25

   26

   27

   28


                                            ORDER
Case 5:16-cv-00600-JGB-SP Document 287 Filed 08/04/20 Page 2 of 3 Page ID #:5783



    1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
    2         The Court, having considered Receiver W. Lawrence Patrick’s ex parte
    3   application, any opposition documents, and good cause appearing,
    4         IT IS HEREBY ORDERED THAT:
    5         On August 17, 2020, at 9:00 a.m., defendant Edward Stolz and his attorney:
    6         (1) appear in person before the Court and show cause why Mr. Stolz should not
    7         be held in contempt of court and jailed and/or fined daily until he agrees to
    8         fully and non-evasively comply with Mr. Patrick;
    9         (2) bring with them true and correct copies of certain contracts:
   10               (a) any property deeds, land leases, colocation agreements, or other
   11               similar contracts governing any office, studio, or transmission tower used
   12               by Defendants’ radio stations;
   13               (b) all contracts for marketing support, programming, and other normal
   14               course of business activities for each radio station;
   15         (3) bring with them true and correct copies of the last three months’ statements
   16         from each and every bank account that he, or any of the defendants, controls or
   17         has access to, as well as the federal tax identification numbers and most recent
   18         payroll records for each of the radio stations; and
   19         (4) bring with them all copies of keys to any station facility, including, but not
   20         limited to, any office, studio, or transmission tower operated by any of the
   21         radio stations.
   22   ///
   23   ///
   24   ///
   25   ///
   26   ///
   27   ///
   28   ///

                                                   1
                                                 ORDER
Case 5:16-cv-00600-JGB-SP Document 287 Filed 08/04/20 Page 3 of 3 Page ID #:5784



    1         IT IS HEREBY FURTHER ORDERED THAT:
    2         The Receivership is authorized to retain counsel from Glaser, Weil, Fink,
    3   Howard, Avchen & Shapiro, LLP in order to assist with securing Mr. Stolz’s
    4   compliance with the Receiver, as well as for other such purposes that the Receiver
    5   determines are reasonably necessary to further the interests of the Receivership.
    6

    7

    8   IT IS SO ORDERED.
    9
        DATED: August 4, 2020                     By:
   10                                                   Hon. Jesus G. Bernal
                                                        United States District Judge
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                  2
                                                ORDER
